[Cite as Kinney v. Newtown Bd. of Zoning Appeals, 2021-Ohio-4217.]



                         IN THE COURT OF APPEALS
                 FIRST APPELLATE DISTRICT OF OHIO
                          HAMILTON COUNTY, OHIO



MARJORIE A. KINNEY, TRUSTEE,                    :          APPEAL NO. C-210180
                                                           TRIAL NO. A-1806659
   and                                          :

CINCINNATI SOCCER CLUB, LTD.,                   :
                                                                O P I N I O N.
         Plaintiffs-Appellees,                  :

   vs.                                          :

BOARD OF ZONING APPEALS,                        :
VILLAGE OF NEWTOWN, OHIO,

         Defendant-Appellant.                   :




Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: December 3, 2021



Wood & Lamping LLP and Kathleen F. Ryan, for Plaintiffs-Appellees,

Strauss Troy, LPA, and Emily Supinger, for Defendant-Appellant.
                    OHIO FIRST DISTRICT COURT OF APPEALS


WINKLER, Judge.

       {¶1}   Defendant-appellant Board of Zoning Appeals, Village of Newtown,

Ohio, (“BZA”) appeals the judgment of the trial court reversing the BZA’s decision

denying a conditional-use permit requested by plaintiffs-appellees Marjorie A.

Kinney, trustee, and Cincinnati Soccer Club (“Cincy SC”). For the reasons that

follow, we hold that the trial court did not abuse its discretion in overturning the

BZA’s decision, and we affirm the court’s judgment.

                                      Background

       {¶2}   Cincy SC is a nonprofit corporation that runs a youth soccer club. In

2015, Cincy SC acquired permission from a landowner in the Village of Newtown

(“Newtown”) to use a six-acre, grassy, unimproved area abutting Jefferson Street to

the north and St. John Fisher Church to the south for weeknight soccer training. In

2016, the Kinney family purchased the property upon which Cincy SC had been

practicing with the intent that Cincy SC remain as a tenant. Problems arose with

Cincy SC’s use of the property when the church rescinded its permission for Cincy SC

members to park in its lot. Cincy SC members then began using Jefferson Street and

parking in the grass, but Jefferson Street could not adequately support the amount of

cars. In 2018, the Kinney family purchased another parcel of land abutting the six

acres it already owned to the west and Church Street to the east in order to obtain

road access to the larger parcel.

       {¶3}   The appellees developed a plan for the now two parcels of land (the

“property”), which would include an access road with one ingress lane and two egress

lanes, a 50-stall parking lot, a roundabout with a turnaround lane and a drop-off

lane, and a small shelter area with restrooms, storage, and picnic tables.       The



                                         2
                    OHIO FIRST DISTRICT COURT OF APPEALS



appellees sought approval for their plan from the Newtown Planning Commission by

way of a conditional-use permit.

       {¶4}    The property is located in a single-family residential district, or “R-

SF1” zoning district. Under Section 14.3 of the Newtown Zoning Code (“NZC”),

“clubs” are a conditionally-permitted use in a R-SF1 zoning district. A “club” is

defined under the NZC as “[a] building or portion thereof or premises owned or

operated by a corporation, association, or group of persons for a social, educational,

recreational, charitable, political, patriotic or athletic purpose, but not primarily for

profit or to render a service which is customarily carried on as a business.” NZC

2.028. The parties agree that Cincy SC is a “club” under the NZC.

       {¶5}    Section 36.3 of the NZC governs conditional-use permits.             NZC

36.3(A)(2) provides the planning commission must find that all requirements for the

conditional use have been met prior to granting a conditional-use permit. NZC

36.3(C) provides the list of requirements for granting a conditional-use permit, and

those relevant provisions are as follows:

       The Commission shall not grant a Conditional Use unless it shall, in

       each specific case, make specific written findings of fact directly based

       upon the particular evidence presented to it, that support conclusions

       that:

                                            ***

       3. Adequate access roads or entrance and exit drives will be provided

       and will be so designed as to prevent traffic hazards and to minimize

       traffic conflicts and congestion to public streets and alleys.

                                            ***


                                             3
                   OHIO FIRST DISTRICT COURT OF APPEALS



       6. The location and size of the Conditional Use, the nature and

       intensity of the operation involved or conducted in connection with it,

       the size of the site in relation to it, and the location of the site with

       respect to streets given access to it, shall be in harmony with the

       appropriate and orderly development of the district in which it is

       located.

                                          ***

       8. Evidence that the Conditional Use desired will not adversely affect

       the public health, safety and morals.

       {¶6}   Prior to the appellees’ hearing before Newtown’s planning commission

regarding their permit application, the planning commission requested that

appellees provide a traffic study. Although the appellees had just two weeks’ notice

to obtain the study, appellees provided a traffic study completed by Jamal Adhami.

Ultimately, Adhami determined that the additional traffic as a result of the proposed

soccer field would not reach an unacceptable level.

       {¶7}   In response to Adhami’s traffic study, Newtown’s engineer provided a

letter to the planning commission. The engineer determined that vegetation along

Church Street could create a safety concern because it would impact the sight

distance of a driver turning out of the proposed access drive. The engineer also

determined that the proposed access drive would create a safety concern in relation

to Edith Street, which is located across Church Street and approximately 86 feet to

the south of the proposed access drive.

       {¶8}   The planning commission denied appellees’ request for a conditional-

use permit, and the appellees appealed to the BZA.


                                           4
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶9}    The BZA heard appellees’ matter de novo.       As a result, appellees

engaged a second traffic engineer, Jack Pflum, to review their proposal and provide a

more in-depth study. Pflum performed a “capacity analysis” to determine the peak

traffic hour for Church Street. According to the data collected, Pflum determined

that the peak traffic hour on Church Street was from 5 p.m. to 6 p.m. Based on the

assumption that 50 children would be practicing during that peak hour, Pflum then

assumed that 100 cars would potentially come and go during the peak hour. Using

highway capacity software, and assuming 100 trips, Pflum determined that the “level

of service” for traffic flow on Church Street would be, at worst, an acceptable “C”

level on a scale of A to F.

       {¶10} In response to Newtown’s engineer’s concerns, Pflum directed a

surveyor and an engineer to the property to measure the sight distance at the

proposed location of the access drive. Based on the sight-distance diagram drawn by

the engineer, the sight distance was within acceptable levels, except as to a single

hedge obstructing the vision path. Sarah Kinney Donohue, a member of the Kinney

family who owns the property, testified that she had already confirmed with the

neighboring property owner and his tenant that the hedge could be removed. Pflum

also collected data regarding how many vehicles entered and exited nearby Edith

Street. Based on the turn-count data, Pflum concluded that the proximity of Edith

Street to the proposed driveway would not be a traffic concern.

       {¶11} The BZA held a public hearing on appellees’ conditional-use permit.

Several Newtown residents testified against the proposed conditional use.         In

particular, neighboring property owner Kevin Sigmund presented a multi-page

document and photographs to the BZA regarding traffic congestion on Church Street.


                                          5
                   OHIO FIRST DISTRICT COURT OF APPEALS



Sigmund lives on Church Street across from the proposed access drive, and he

testified that he has trouble backing out of his driveway because of the traffic and

poor sight conditions. Other residents echoed Sigmund’s concerns regarding traffic

congestion on Church Street.      Police Chief Tom Synan also testified that his

department responded to calls for people driving in yards and automobile accidents

since Cincy SC started operating on the proposed site.

       {¶12} The BZA voted to deny the conditional use, and upheld the planning

commission’s finding that the proposed use fails to meet NZC 36.3(C)(3), (6), and

(8).

       {¶13} Appellees appealed to the Hamilton County Court of Common Pleas.

The matter was referred to a magistrate. The magistrate determined that the BZA’s

decision was unsupported by the preponderance of substantial, reliable, and

probative evidence. The magistrate found that the testimony in the case “was not of

equal weight, with much of the opposition [to the proposed use] being speculative

opinions, not facts, and unsupported by factual, objective, or expert testimony.” The

magistrate found that only the appellees had presented expert testimony from a

traffic engineer. The magistrate also determined that the testimony presented at the

BZA hearing by the opponents of the proposed use was speculative and entitled to

little weight. The BZA filed objections to the magistrate’s decision. The trial court

overruled the BZA’s objections, adopted the decision of the magistrate, and ordered

the BZA to grant appellees’ conditional-use permit.

       {¶14} This appeal by the BZA ensued.




                                          6
                     OHIO FIRST DISTRICT COURT OF APPEALS



                                       Law and Analysis

       {¶15} R.C. 2506.04 governs appeals from administrative agencies, such as

boards of zoning appeals.          Under R.C. 2506.04, a trial court reviews an

administrative     appeal    to   determine       whether    the   agency’s     decision    is

“unconstitutional, illegal, arbitrary, capricious, unreasonable, or unsupported by the

preponderance of substantial, reliable, and probative evidence on the whole record.”

R.C. 2506.04 gives the common-pleas court “the power to examine the whole record,

make factual and legal determinations, and reverse the board’s decision if it is not

supported by a preponderance of substantial, reliable, and probative evidence.”

Cleveland Clinic Found. v. Cleveland Bd. of Zoning Appeals, 141 Ohio St.3d 318,

2014-Ohio-4809, 23 N.E.3d 1161, ¶ 24.

       {¶16} By contrast, R.C. 2506.04 limits an appellate court’s review of a trial

court’s judgment in an administrative appeal to “ ‘questions of law,’ which does not

include the same extensive power to weigh ‘the preponderance of substantial,

reliable, and probative evidence’ as is granted to the common pleas court.” Id.,

quoting Kisil v. Sandusky, 12 Ohio St.3d 30, 465 N.E.2d 848 (1984). The standard of

review applied by the appellate court in an R.C. 2506.04 administrative appeal

“ ‘strongly favor[s] affirmance’ ” of the trial court, and the appellate court may only

reverse the trial court if the trial court “ ‘errs in its application or interpretation of the

law or its decision is unsupported by a preponderance of the evidence as a matter of

law.’ ” Village of Terrace Park v. Anderson Twp. Bd. of Zoning Appeals, 2015-Ohio-

4602, 48 N.E.3d 143, ¶ 14 (1st Dist.), quoting Cleveland Clinic Found. at ¶ 30.

Therefore, “[w]ith respect to the weight of the evidence, this court is limited to

determining only whether the common pleas court abused its discretion.” Ware v.


                                              7
                   OHIO FIRST DISTRICT COURT OF APPEALS



Fairfax Bd. of Zoning Appeals, 164 Ohio App.3d 772, 2005-Ohio-6516, 844 N.E.2d

357, ¶ 4 (1st Dist.), citing Henley v. Youngstown Bd. of Zoning Appeals, 90 Ohio

St.3d 142, 148, 735 N.E.2d 433 (2000).

       {¶17} In its sole assignment of error, the BZA argues that the trial court

erred in determining that its decision was unsupported by the preponderance of

substantial, reliable, and probative evidence on the record. The BZA argues that the

trial court erred in overturning its decision that the proposed soccer field would

increase traffic and create traffic-safety hazards, would not be compatible with the

surrounding neighborhood, and would otherwise adversely affect public safety. We

review each argument in turn.

                            Traffic Hazards and Congestion

       {¶18} The BZA determined that the appellees’ proposed soccer field did not

meet NZC 36.3(C)(3), which requires “[a]dequate access roads or entrance and exit

drives” that will “prevent traffic hazards and to minimize traffic conflicts and

congestion to public streets and alleys.” The BZA found that the proposed field

would exacerbate traffic on Church Street by adding 200 additional car trips per

evening.

       {¶19} With regard to the increase in traffic, appellees’ traffic engineer, Pflum,

assumed an additional 100 car trips would be added to Church Street at peak hour,

from 5 p.m. to 6 p.m., as a result of the proposed soccer field. Even with these

additional trips, Pflum concluded that the “level of service” traffic volume for Church

Street would be, at worst, an acceptable “C” level. Testimony from Pflum and the

owner of Cincy SC indicated that a number of children would carpool to practice,

decreasing the total number of car trips.


                                            8
                    OHIO FIRST DISTRICT COURT OF APPEALS



       {¶20} Neighboring property owner Sigmund submitted an exhibit to the BZA

that criticized Pflum’s traffic analysis. Specifically, Sigmund argued that 100 car

trips was not an accurate data measurement, because some cars would drop off

children at soccer practice, leave, and then come back to pick them up.

       {¶21} Sigmund, and ultimately the BZA, misconstrued Pflum’s analysis.

Pflum’s data assumed 50 cars in and 50 cars out during the peak traffic hour for

Church Street, because this hour would present the heaviest traffic volume.

According to Pflum, the traffic expert, traffic volume is measured during the peak

hour, and not an entire evening. The record evidence shows that Cincy SC’s soccer

practices last over an hour, so a maximum of 100 car trips to and from the field

during the 5 p.m. to 6 p.m. hour is an accurate data measurement. All other car trips

to and from the field occur outside of the peak hour, and thus would not present a

traffic concern.

       {¶22} Other residents testified that the traffic congestion on Church Street

had become a problem in recent years. Some residents on Edith Street and Jefferson

Street, which abut Church Street across from the property, testified that drivers use

these side streets as a “U-turn” to avoid the congestion on Church Street. According

to Pflum, however, the congestion on Church Street had increased for reasons

unrelated to Cincy SC.     Chief Synan testified that traffic on Church Street is a

problem throughout the day, meaning not just during the times cars would be

entering or leaving the soccer field in the evenings.

       {¶23} The BZA also concluded that the appellees’ proposed soccer field

violated NZC 36.3(C)(3) because the proposed access drive to the property from

Church Street would create a safety hazard for residents exiting from their driveways


                                           9
                    OHIO FIRST DISTRICT COURT OF APPEALS



on Church Street. The BZA’s conclusion again appears to rely on testimony from

neighboring property owner Sigmund, as well as other neighboring property owners.

Sigmund testified that he has difficulty backing out of his driveway onto Church

Street, and that the proposed access drive would create a “blind spot.” As testified to

by Pflum, however, Sigmund would have difficulty backing out of his driveway onto

Church Street regardless of the existence of the proposed access driveway, because

Church Street is a busy street, and the design of Sigmund’s driveway created the

“blind spot,” not the proposed access drive.

       {¶24} Finally, the BZA concluded that the appellees’ soccer-field proposal

violated NZC 36.3(C)(3) because the proposed access drive would be offset from

Edith Street and create a safety hazard. The BZA’s conclusion relies on a report

submitted to the planning commission by Newtown’s engineer that provides the

ideal spacing between the proposed access drive and Edith Street would be 140 feet

to 175 feet. Newtown’s engineer assumed a calculated distance of 100 feet between

the proposed access drive and Edith Street. According to Newtown’s engineer, this

presents a traffic problem because only three or four cars could fit between the

proposed drive and Edith Street, potentially blocking Edith Street. In its appellate

brief, the BZA argues that Sigmund had calculated the distance between the

proposed access drive and Edith Street as 75 feet, not 86 feet as testified to by Pflum,

or 100 feet as provided in the report of Newtown’s engineer.

       {¶25} Sigmund’s testimony regarding road measurements did not constitute

an expert opinion, and even though the rules of evidence are relaxed in an

administrative proceeding, the testimony of a lay witness should not be taken as that

of an expert. Shelly Materials, Inc. v. Daniels, 2d Dist. Clark No. 2002-CA-13, 2003-


                                          10
                     OHIO FIRST DISTRICT COURT OF APPEALS



Ohio-51, ¶ 32. Moreover, Pflum acknowledged the concern as to potential blocking

of Edith Street by northbound vehicles turning left into the facility, and Pflum

conceded that the proposed access drive should ideally line up with Edith Street.

However, property-boundary restrictions prevented ideal spacing of the proposed

access drive and Edith Street, and according to Pflum’s car-count data, only four cars

turned left during the peak traffic hour, so the offset did not present a traffic concern

in his expert opinion.

       {¶26} In reviewing the BZA’s decision, the trial court determined that the

BZA’s conclusion that the proposed soccer field would create traffic hazards and

conflicts was unsupported by the preponderance of substantial, reliable, and

probative evidence. This court does not have the same power to weigh the evidence

from the BZA hearing as does the trial court, and we cannot say that the trial court

abused its discretion in this regard. See Cleveland Clinic Found., 141 Ohio St.3d 318,

2014-Ohio-4809, 23 N.E.3d 1161, at ¶ 24.

                         Compatibility with the Surrounding Area

       {¶27} The BZA also determined that the proposed soccer field violated NZC

36.3(C)(6), which requires that “[t]he location and size of the Conditional Use, the

nature and intensity of the operation involved or conducted in connection with it, the

size of the site in relation to it, and the location of the site with respect to streets

given access to it, shall be in harmony with the appropriate and orderly development

of the district in which it is located.”

       {¶28} The BZA specifically found that the proposed soccer field would be

“disruptive” to the neighborhood, and would not be as “mutually beneficial” as a use

permitted as of right. Although it not clear what the BZA meant in labeling the


                                           11
                   OHIO FIRST DISTRICT COURT OF APPEALS



proposed soccer field as “disruptive,” in its appellate brief, the BZA points to

testimony of residents who stated at the hearing that they could hear noise coming

from the soccer field, like car-horns blowing, people cheering, and kids yelling. The

BZA also points to Chief Synan’s testimony that his department responded to calls

regarding car accidents and “people driving in yards” in connection with the soccer

club. The residents’ testimony regarding the noise and actions attributed to the

soccer-club participants did not indicate that the level of interference with the

community was in any way pervasive such that it would rise to the level of being

“disruptive” to the surrounding area. The record indicates that Cincy SC uses the

field for two-and-a-half hours a day during the early evening, Monday through

Friday, April through October. Otherwise, the record shows that the field remains

unoccupied.

       {¶29} It is also unclear why the BZA found that the proposed soccer field

would not be as “mutually beneficial” as a permitted use. The BZA argues in its

appellate brief that Cincy SC is a private club with a limited membership, and so

Cincy SC’s proposed use of the property would not provide the same benefits to the

community as a religious or educational use. The BZA’s argument assumes that no

residents of Newtown belong to Cincy SC, even though no evidence was presented

regarding the residency of Cincy SC’s membership. Moreover, permitted uses in the

R-SF1 district include not only residential uses, religious places of worship, and

educational institutions, but also open space and parks. See NZC 14.1. Appellees’

proposed soccer field aligns with these permitted uses in that it would include mostly

an open, grassy field, and be used by children for recreational purposes. The field




                                         12
                      OHIO FIRST DISTRICT COURT OF APPEALS



would also remain completely unoccupied the majority of the day and also for six

months out of the year.

        {¶30} The BZA also determined that the proposed soccer field violated NZC

36.3(C)(6), because no residents spoke in favor of the field. The BZA’s finding is

directly contradicted by the fact that Kinney Donahue who ultimately owns the

property is obviously in favor of the proposed use. Kinney Donahue also testified

that she was able to secure the second piece of property from the adjacent property

owner precisely because of the proposed use. Kinney Donahue testified that she

would rather have the property remain mostly an open field rather than be turned

into a residential development. Moreover, the fact that residents “spoke out” against

the use is not a proper basis for denial of a conditional-use permit. Hindu Soc. of

Greater Cincinnati v. Union Twp. Bd. of Zoning Appeals, 2019-Ohio-2494, 139

N.E.3d 457, ¶ 28 (12th Dist.) (public opinion is not a proper basis upon which to

deny a conditional-use permit); Savon Ents., LLC v. Bd. of Trustees of Boardman

Twp., 2016-Ohio-735, 60 N.E.3d 534 (7th Dist.), citing Essroc Materials, Inc. v.

Poland Twp. Bd. of Zoning Appeals, 117 Ohio App.3d 456, 462, 690 N.E.2d 964 (7th

Dist.1997) (“If [a board of zoning appeals] denies the conditional use merely because

the residents did not want it, then ‘the decision amounts to a rezoning without

legislative action.’ ”).

        {¶31} The trial court determined that the BZA’s decision denying appellees’

conditional-use permit because of incompatibility with the surrounding area was

unsupported by the preponderance of substantial, reliable, and probative evidence.

Again, this court does not have the authority to reweigh the evidence from the BZA

hearing, and we cannot say that the trial court abused its discretion in overruling the


                                          13
                       OHIO FIRST DISTRICT COURT OF APPEALS



BZA’s decision. See Cleveland Clinic Found., 141 Ohio St.3d 318, 2014-Ohio-4809,

23 N.E.3d 1161, at ¶ 24.

                             “Public Health, Safety, and Morals”

          {¶32} The BZA also determined that the proposed soccer field violated NZC

36.3(C)(8), which requires that the conditional use not adversely affect the “public

health, safety and morals.” The BZA’s reason for denial of appellees’ permit under

NZC 36.3(C)(8) simply reiterates its previous reasons for denial, including traffic

concerns and disruption to the surrounding area. Therefore, based on the analysis

above, we hold that the trial court did not abuse its discretion in reversing the BZA’s

denial of appellees’ conditional-use permit on the grounds that it violated public

safety.

                                            Conclusion

          {¶33} The trial court did not abuse its discretion in reversing the decision of

the BZA, and ordering the BZA to grant the appellees’ conditional-use permit. We

overrule the BZA’s assignment of error. We affirm the judgment of the trial court.

                                                                        Judgment affirmed.


ZAYAS, P.J., and BOCK, J., concur.


Please note:

          The court has recorded its own entry on the date of the release of this opinion.




                                              14